Citation Nr: 0718453	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  05-03 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD), from November 8, 2004.  

2.  Entitlement to an increase in the 20 percent evaluation 
currently assigned for lumbosacral strain with history of 
intermittent radiculopathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his brother


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from June 1968 to May 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 decision by the RO which, 
in part, granted service connection for PTSD and assigned a 
30 percent evaluation, effective from August 14, 2003, and 
denied an increased rating for lumbosacral strain.  By rating 
action in January 2005, the RO assigned an increased rating 
to 50 percent for PTSD, effective from November 8, 2004.  In 
March 2006, a hearing was held at the RO before the 
undersigned member of the Board.  

The veteran perfected an appeal only as to the issues for an 
evaluation in excess of 50 percent for PTSD from November 8, 
2004, and for an increased rating for his low back 
disability.  

In light of the assignment of a 70 percent evaluation for 
PTSD from November 8, 2004, the issue of whether the veteran 
is entitled to a total rating for compensation purposes based 
on individual unemployability (TDIU) under the provisions of 
38 C.F.R. § 4.16, is referred to the RO for appropriate 
action.  

The issue of an increased rating for lumbosacral strain is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  




FINDINGS OF FACT

1.  All evidence necessary for adjudication of the claim for 
an increased rating for PTSD have been obtained by VA.  

2.  From November 8, 2004, the veteran's symptoms for PTSD 
more nearly approximated the degree of occupational and 
social impairment contemplated by a 70 percent schedular 
rating, and no higher.  


CONCLUSION OF LAW

The criteria for an increased evaluation to 70 percent, and 
no higher, for PTSD from November 8, 2004, have been met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.126, 
4.130, Part 4, Diagnostic Codes 9411-9440 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the claim for an evaluation in excess of 50 
percent from November 8, 2004, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326.  

Prior to initial adjudication of the veteran's initial 
service connection claim, letters, dated in September 2003, 
and February 2004, fully satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was notified of the evidence that was 
required to substantiate his claim on the merits, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to provide VA with any evidence 
pertaining to his claim, including any evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  In the present appeal, VA did not 
provide the veteran with notice of the type of specific 
evidence necessary to establish a disability rating or 
effective date prior to the initial rating decision.  
However, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See Id; 
Pelegrini v. Principi, supra; Quartuccio v. Principi, supra.  
In that regard, the aforementioned letters addressed the 
veteran's original application for service connection.  In 
June 2004, the RO awarded service connection for PTSD.  
Therefore, the September 2003, and February 2004 letters 
served their purpose in providing VCAA notice and its 
application is no longer required because the original claim 
has been "substantiated."  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The veteran's current appeal is for higher initial evaluation 
for his PTSD from November 8, 2004.  The RO issued a 
statement of the case in January 2006, providing the veteran 
with pertinent criteria for establishing a higher rating.  
Thus, the Board finds that VA complied with the procedural 
requirements of 38 U.S.C.A. §§ 5104, 7105(d), and 38 C.F.R. 
§ 3.103(b).  Id.  

The veteran's service medical records and all VA and private 
medical records identified by him have been obtained and 
associated with the claims file.  Furthermore, the veteran 
was afforded a VA examination in November 2004, and testified 
before the undersigned member of the Board in March 2006.  
Based on the discussion above, the Board finds that there is 
no indication in the record that any additional evidence 
relevant to the issue to be decided herein is available and 
not part of the claims file.  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claim and is 
familiar with the law and regulations pertaining to the 
claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield, 444 F.3d 1328 
(Fed. Cir. 2006).  

Increased Ratings - In General

The issue on appeal arises from an original claim for 
compensation benefits.  As held in AB v. Brown, 6 Vet. App. 
35, 38, (1993), where the claim arises from an original 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation.  See also 
Fenderson v. West, 12 Vet. App. 119 (1999) (holding that at 
the time of an initial rating, separate [staged] ratings may 
be assigned for separate periods of time based on the facts 
found).  However, with respect to PTSD, the veteran perfected 
an appeal only as to an evaluation in excess of 50 percent 
from November 8, 2004.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2006).  

Where PTSD results in total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name, a 100 percent rating is assigned.  

Where PTSD causes occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, a 70 percent rating is for 
assignment.  

Where PTSD results in occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, a 50 
percent rating is awarded.  

38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).  

Evaluation in Excess of 50 Percent From November 8, 2004

When examined by VA in November 2004, the veteran was 
appropriately dressed and his hygiene was adequate.  He 
appeared depressed and reported that he had been divorced 
three times and lived alone.  He was estranged from family 
members and was isolated from his friends.  During the 
interview, he became labile when talking about his 
experiences in Vietnam and his current symptoms.  The 
interviewer indicated that the veteran had severe symptoms of 
PTSD and opined that he believed his symptoms had worsened 
over the past year since his first VA examination in November 
2003.  He indicated that the veteran remained angry, 
depressed, and withdrawn from normal daily activities, and 
rendered a Global Assessment of Functioning (GAF) score of 
45.  In an addendum, the VA examiner referenced a January 
2004 letter from a licensed professional counselor at a Vet 
Center that stated: "In summary, [the veteran] suffers from 
chronic and severe Postraumatic Stress Disorder that 
interferes with his ability to function effectively."  The 
VA examiner also referenced a November 2004 letter from a 
social worker from the same Vet Center who concluded, after 
an extensive narrative regarding the veteran's PTSD 
symptomatology, that: "[The veteran] is not, in my opinion, 
able to work, and his social level of functioning is severely 
impaired."  The Board notes that both letters are of record 
and are supportive of the rating assigned by the Board this 
date.

A VA outpatient note in December 2004, indicated that the 
veteran felt good about his current medication regimen and 
believed that it was working reasonably well.  He reported 
occasional anxiety, and said that he stayed at home on those 
occasions, but that he was sleeping much better with his 
current medications.  He did not acknowledge any suicidal or 
homicidal ideations, but was rather sad due to the recent 
deaths of three friends.  The GAF score was 48.  

The GAF score is an indicator of the examiner's assessment of 
the individual's overall functioning.  A GAF score between 41 
and 50 contemplates a level of impairment of serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  American Psychiatric Association Diagnostic 
and Statistical Manual of Mental Disorders (4th. ed., 1994) 
(DSM-IV).  However, the Board is not required to assign a 
rating based merely on such score.  

The material question at issue is whether the veteran had 
sufficient occupational and social impairment to disrupt his 
performance of occupational tasks to the extent set forth in 
the rating criteria described above for a higher evaluation 
of 70 percent or greater from November 8, 2004.  38 C.F.R. 
§ 4.130 (2006).  

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Here, the veteran has recurrent nightmares and intrusive 
thoughts daily and significant depression which impairs his 
concentration.  While he is able to perform the routine 
functions of daily living, he has significant difficulties 
interacting with other people and isolates himself in the 
community.  After reviewing the evidence of record, the Board 
concludes that his psychiatric disability picture more 
closely approximates the criteria for a 70 percent schedular 
rating, and no higher, from November 8, 2004.  

Concerning the issue of an evaluation in excess of 70 
percent, the Board notes that the none of the medical reports 
from 2004 to the present, including the November 2004 VA 
examination, demonstrated total occupational and social 
impairment due to PTSD, alone, with symptoms such as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; gross inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss of names of close relatives, 
own occupation or own name.  

The veteran does not describe nor does the evidence show any 
obsessional rituals, intermittently illogical, obscure, or 
irrelevant speech, or panic attacks.  His depression, while 
significant, does not affect his ability to function 
independently, appropriately and effectively.  There is no 
objective evidence of impaired impulse control, spatial 
disorientation, or neglect of personal appearance and 
hygiene.  The veteran reported that when his symptoms are 
heightened, he walks on the beach for exercise and shops at 
night for groceries to avoid being around people.  On other 
occasions, he is able to dine out with friends and plays 
golf.  Although the veteran is in receipt of Social Security 
benefits, he testified that he was awarded disability because 
of his severe heart disease alone, and that his psychiatric 
disorder was never considered or evaluated in connection with 
the award of benefits.  Based on a longitudinal review of the 
record, the evidence does not suggest the degree of severity 
of his PTSD symptoms contemplated for total social and 
occupational impairment.  Therefore, a 100 percent schedular 
evaluation is not warranted from November 8, 2004.  


ORDER

An increased rating to 70 and no greater, for PTSD from 
November 8, 2004, is granted, subject to VA laws and 
regulation concerning payment of monetary benefits.  


REMAND

Although further delay is regrettable, the evidentiary record 
as currently constituted concerning the claim for an 
increased rating for the low back disability requires that 
the claim be remanded for additional development.  

First, the veteran has not been provided the notice required 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006) for his low back disability claim.  While 
he was provided with the appropriate regulations pertaining 
to VA's duty to assist in the statement of the case and he 
was provided appropriate notice under the Veterans Claims 
Assistance Act of 2000 (VCAA) on other claims, he was never 
provided appropriate VCAA notice specifically addressing the 
issue of an increased rating for his service-connected low 
back disability.  Such VCAA notice cannot be satisfied by 
post-decisional documents such as a statement of the case.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Therefore, the veteran should be notified of VA's duty to 
assist under VCAA.  See also Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

Second, the Board finds that additional examination is 
warranted in this case.  In this regard, the veteran 
testified at March 2006 personal hearing that his back 
disability was much worse than was reflected on VA 
examination in April 2004.  He stated that he was unable to 
bend over, had constant pain, constant numbness of the left 
leg, weakness of the left leg, that one of his legs was 
shorter than the other, and that he had staggering because of 
the weakness that had become much worse in the previous six 
months.  Further, it is not readily apparent from the claims 
folder whether the April 2004 VA examiner had the veteran's 
claims folder available for review.  Evaluation of a service-
connected disorder requires a review of the veteran's entire 
medical history regarding that disorder.  38 C.F.R. §§ 4.1, 
4.2 (2002).  See also EF v. Derwinski, 1 Vet. App. 324, 326 
(1991); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The AMC should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b), including what is required to 
establish a disability rating and 
effective date for the low back 
disability claim per Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The veteran should be afforded VA 
orthopedic and neurological examinations 
to determine the current severity of his 
low back disability.  All indicated tests 
and studies are to be performed.  The 
claims folder must be made available to 
the examiners for review, and a notation 
to the effect that this record review 
took place should be included in the 
report.  The examiners should provide the 
answers/findings indicated below to each 
question or instruction posed.  

The orthopedic examiner should respond to 
the following:  

I.  Note any limitation of motion in 
the thoracolumbar spine.  

II.  Indicate whether the lumbar 
spine exhibits weakened movement, 
excess fatigability, or 
incoordination.  If feasible, these 
determinations should be expressed 
in terms of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to any 
excess fatigability, weakened 
movement or incoordination.  If the 
examiner is unable to make such a 
determination, it should be so 
indicated on the record.  

III.  Lastly, the examiner should 
express an opinion on whether pain 
of the lumbar spine could 
significantly limit functional 
ability during flare-ups or when the 
spine is used repeatedly over a 
period of time.  These 
determinations should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups.  If the 
examiner is unable to make such a 
determination, it should be so 
indicated on the record.  

The neurological examiner should identify 
any neurological complaints or findings 
attributable to the lumbar spine, and 
provide a written discussion of the 
degree of residual weakness or sensory 
disturbances due to the low back 
disability, and how it impacts on motor 
function of the lumbar spine.  The 
examiner should: 

I.  Indicate whether the veteran has 
recurring attacks of intervertebral 
disc syndrome referable to the low 
back disability?  If so, indicate 
the degree of intermittent relief he 
experiences between those attacks.  

II.  The examiner should note 
whether any intervertebral disc 
syndrome that may be present results 
in incapacitating episodes and 
indicate the total duration of any 
of these episodes.  

The examiners should be advised that all 
questions must be answered, to the extent 
feasible, so that the Board may rate the 
veteran's disabilities in accordance with 
the specified criteria.  If the examiner 
finds that it is not feasible to answer a 
particular question or follow a 
particular instruction, that should be 
indicated and an explanation provided.  
The clinical findings and reasons upon 
which any opinion is based should be 
clearly set forth.  The findings should 
be typed or otherwise recorded in a 
legible manner for review purposes.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

4.  Following completion of the 
foregoing, the AMC must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the AMC should determine if all medical 
findings necessary to rate the veteran's 
low back disability have been provided by 
the examiners and whether they have 
responded to all questions posed.  If 
not, the reports must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2006).  

5.  After the requested development has 
been completed, the AMC should 
readjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and implementing regulations, 
and any additional information obtained 
as a result of this remand.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


